The state insists that our judgment of reversal was wrong, and we have again carefully reviewed the record. Bill of exceptions No. 1, when considered together with the qualification placed thereon by the court without objection, shows that the state witness McNurman was asked by the prosecuting attorney if he knew why deceased went to the house of appellant on the occasion of the homicide, and that he answered without objection, that he did. He was further asked by the prosecution to state why. This was objected to solely on the ground that it would be a conclusion of the witness, and that any conversation between witness and deceased, not in the presence of appellant, would not be admissible. This objection was overruled, and the witness answered that the reason deceased went to said house was to try to get appellant to withdraw a complaint filed by him against Frank Eubanks and a brother of deceased. We are unable to find anything in the answer given which contained any conversation theretofore had between the witness and deceased, and that part of the objection directed thereat was groundless. The objection to this testimony that it was a conclusion, avails nothing. The conclusion, unless resting upon such matters as hearsay, may be primary evidence and entirely competent. It may be the expression of what is known to the witness, and in fact this witness testified that he did know said reason. For aught we learn from the bill or otherwise, the witness may have himself suggested to deceased that he go and see appellant and get him to dismiss the complaint, or he may have known such fact from matters arising prior thereto, which did not involve any conversation with deceased. We find an argument in the able brief of appellant to the effect that he was objecting to this testimony because it contained the undisclosed motive of the deceased, — but when we examine the bill of exceptions to see what was ruled out by the court below, we note that there was no suggestion that the question called for any undisclosed motive. On appeal we pass on the correctness of the rulings of the trial courts in the light that the matter was presented to them, and we cannot *Page 145 
here supply reasons why testimony should not have been admitted, which were not advanced or called to the attention of the lower court when the ruling was made. Upon more mature consideration we have concluded that we erred in reversing this case for the admission of this testimony. Tait v. State (No. 10058, opinion on rehearing May 11, 1927).
The objection to the venire, which appears in one of the bills of exception, is not briefed, and we find nothing therein subject to the complaint.
The record discloses that the killing came up over some complaints appellant had filed against one Eubanks and a brother of deceased. McNurman and deceased had gone to appellant's home, where, according to appellant, inquiry regarding the complaints was further pursued by deceased. On his direct examination appellant related the circumstances immediately incident to the killing as follows:
"I told him (deceased) that I was the man that filed the complaints, and when I told him I was the man that filed the complaints, he asked me why I filed the complaints, and I told him because they went and stayed all night with my wife's sister, and slandered my home, and he says: 'Slander your home, hell, your wife's nothing but a whore, and you're a pimping son of a bitch for her,' and when he told me that, Calvin grabbed hold of me, grabbed by the arm, and McNurman grabbed me, and then Petty got his gun, which was laying on the seat between him and McNurman, got his gun in his right hand, and we scuffled backward and forward with the gun, and then my wife came out with her shotgun and threw it on them, and McNurman turned his hold aloose. If my wife said anything, I didn't understand what she said, and when McNurman turned his hold aloose, I backed off something like three steps with my hands up, and Petty says, 'Get out and throw the son of a bitch in here, he is going to withdraw those complaints, or I'll kill him.' At that time Calvin had the gun throwed down on me. McNurman pushed open the door and got out and started toward me, and I ran in the house just as quick as I could and got my shotgun, and fired two shots at Petty's body."
We are not concerned as to whether the foregoing recitals by appellant are true or not. The testimony did raise an issue which it was the province of the jury to determine and in doing so they should be controlled solely by the evidence. If misconduct of private prosecutor occurred during the trial which probably influenced the jury to the hurt of appellant our duty demands that we take note of it. The unfortunate incident to *Page 146 
which we refer was introduced into the case by Mr. Lockhart, who had been employed to prosecute, asking appellant on cross-examination who the first man was he had told that deceased called his wife a "whore," to which appellant replied that it was to the attorney asking the question. Counsel replied to this by saying "You didn't tell me anything of the kind." This brought an objection from appellant's counsel and the court admonished Mr. Lockhart not to argue with the witness. This much is shown by bill of exception Number Three. Bill Number Four shows that upon further cross-examination counsel asked appellant this question, "Who told you to say that Calvin Petty (deceased) said your wife was a 'whore' "? Before objection could be interposed appellant answered, "He called my wife a whore." Appellant's counsel reserved an exception on the ground that this tended to reflect upon appellant and his counsel. The entire cross-examination of appellant as revealed by the statement of facts shows that Mr. Lockhart was seriously questioning the truth of appellant's statement that deceased had applied such an epithet to appellant's wife and also that deceased had a pistol at the time of the killing. When appellant was taken on re-direct examination it is shown by bill of exception No. 5 that his own counsel asked him regarding his efforts to employ Mr. Lockhart and then asked if he did not say that he had first told Mr. Lockhart about deceased having a pistol. When appellant answered in the affirmative Mr. Lockhart immediately in the presence of the jury denounced appellant as a "damn liar." The court severely reprimanded counsel and imposed a fine of $50 upon him. After this incident the court recessed until the following morning, at which time Mr. Lockhart apologized to the court and jury and asked the court to instruct the jury not to consider his remark of the day before. Later in the trial Mr. Lockhart was sworn as a witness and testified that he had no conversation with appellant relative to the facts of the case. He said appellant sent for him and that he went to see him, but told appellant that he did not want to hear the facts or go into the case. If this regrettable incident had closed with the transaction complained of in bill Number Three it might have been held harmless on the ground that counsel's denial of the truth of the particular statement therein complained of related to a subject which was cognizable by the jury only on the issue of manslaughter, and the verdict being for that offense only it could not be said there was probability of injury. But appellant was defending on the ground that deceased had threatened to kill him if the complaints were not withdrawn, that he was *Page 147 
armed with a pistol and had assaulted appellant with it. Whether deceased was armed with a pistol was a vital issue in the case. The conversation between appellant and Mr. Lockhart having come into the case as heretofore related, appellant was claiming on the trial that he had told counsel that deceased did have a pistol. Whether he did or did not so tell the attorney would not establish as a fact that deceased had a pistol, but the question for us to determine is what was the probable effect as to this issue upon the jury's mind when counsel denounced appellant as a "damn liar." It certainly did not tend to support appellant's claim. The abuse of witnesses and defendants has frequently been the subject of discussion by this court. It usually occurs in argument of counsel. Many cases involving the point are collected by Mr. Branch in Section 366, of Branch's Ann. Tex. P. C. Some of the more recent cases are Harwell v. State, 61 Tex.Crim. Rep.; Stroehmer v. State, 100 Tex.Crim. Rep., 272 S.W. 163; Newton v. State, 101 Tex.Crim. Rep., 275 S.W. 1035, and Nichols v. State, Tex.Crim. Rep. ___, 290 S.W. 1093. In Stroehmer's case the sheriff, while testifying as a witness, so far forgot himself as to use language reflecting upon accused. In Nichols' case the district attorney went beyond legitimate discussion and in argument denounced appellant's attorney as a "black liar." In Newton's case the district attorney in his argument denounced the defendant as a "big slacker." In all of these cases the unwarranted conduct referred to was made the basis for reversal, notwithstanding in most if not all of them the court instructed the jury to disregard the incident. So far as probable injury is concerned we can see little distinction whether the matter complained of occurred in argument or in the examination of witnesses. We doubt that counsel's subsequent apology for his conduct and the court's instruction for the jury to disregard it could obviate the harm. Counsel had denounced appellant as a "damn liar"; he apologized for it, but later took the stand as a witness and the effect of his testimony was that his denunciation was true. Suppose he had testified denying the truth of appellant's assertion (which he unquestionably had a right to do) and then in argument had denounced appellant's statement to the contrary as a "damn lie." Under all the authorities this court would have found great difficulty in sustaining the conviction. We see no practical difference where the denunciation occurred in the course of appellant's examination as a witness. Doubtless eminent counsel was indignant at appellant's statement, and justly so if, as contended, the statement was false, but the truth of the matter brought into *Page 148 
controversy was upon a vital issue in the case, and the conduct of prosecuting officers, whether occupying that position by virtue of election or by employment, should be such that no improper influence be brought to bear upon the jury in settling issues necessary to a proper determination of the case. We regret that such an incident came into the record, as doubtless does eminent counsel also, and no one quicker than he at a time when his mind is unruffled will recognize the unfairness to appellant.
Our original opinion is modified upon the point first herein considered, but we have reached the conclusion that because of the matter last discussed the judgment must nevertheless be reversed, and the state's motion for rehearing is therefore overruled.
Overruled.